Order filed November 13, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00544-CR
                                    ____________

                          JOHOAN RODRIGUEZ, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 183rd District Court
                                Harris County, Texas
                           Trial Court Cause No. 1308110


                                         ORDER
       Appellant is represented by retained counsel, Jon P. Thomas. On August 8, 2012,
Jacqueline Fischer filed one volume of reporter’s record from a post-judgment hearing.
No reporter’s record from the trial has been filed in this case. Billy Jalufka, the official
court reporter for the 183rd District Court, informed this court that appellant had not
made arrangements for payment for the reporter’s record. On October 22, 2012, the clerk
of this court notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant, within 15 days of notice, provided this court
with proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed no
reply.

         Accordingly, we issue the following order:

         We ORDER appellant=s retained counsel, Jon P. Thomas, to file a brief in this
appeal on or before December 12, 2012. If counsel does not timely file the brief as
ordered, the court will consider issuance of a show cause order directing him to appear
before this court on a date certain to show cause why he should not be held in contempt
for failing to file the brief as ordered.



                                            PER CURIAM




                                                2